Judgment unanimously affirmed. Memorandum: Defendant made no objection to a reasonable continuance, as granted by the trial court after the opening statements, and he shows no prejudice therefrom. The evidence presented a question of fact as to defendant’s guilt, which the jury resolved against him. There is nothing in the record to support defendant’s contention that he was denied equal protection of law because a codefendant who pleaded guilty received a lesser sentence than defendant who was found guilty after trial. Finally, defendant’s objection to the court’s exclusion of “ alibi ” evidence is without merit, for the proposed evidence was not of an alibi nature. In any event, on cross-examination the District Attorney elicited that evidence. There is no occasion, therefore, for us to consider the application of the principle of the recent U. S. Supreme Court decision in Wardius v. Oregon (412 U. S. 470). (Appeal from judgment of Niagara County Court convicting defendant of robbery, second degree and grand larceny.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Simons, JJ.